DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JOHN T. KENNEDY, Reg. No 42,717 on April 15, 2021. This Examiner’s amendment is based on latest version of the claims submitted by the Applicant on 01/28/2021. (Please, see the examiner’s amendment attached in PDF).
Amendments to the Claims:
Following claims 17, 19 and 20 have been amended as followings:
With respect to claim 17, at line 4th, after “mobile”, delete “unit” and replace with ---device---; and 
at line 6th, after “mobile”, delete “unit” and replace with ---device---.
With respect to claim 19, at line 2nd, after “the mobile”, delete “unit” and replace with ---device---; and after “another mobile”, delete “unit” and replace with ---device---.
With respect to claim 20, at line 2nd, after “services”, insert with ---communications---.
End of Amendment
(Note: The above amendments have been made in order to place the application in allowable condition.)
Response to Arguments
Applicant’s arguments based on the remarks filed on 01/28/2021 with respect to claims 16-20 have been fully considered and persuasive. The rejections of claims 16-20 have been withdrawn. Claims 1-15 have been cancelled by the Applicant.
Allowable Subject Matter
The present claims 16-20 are now allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
 Regarding claim 16, the examiner agreed with the Applicant’s arguments shown in the Remark filed on 01/28/2021, in which from the 3rd paragraph at page 1 to the last paragraph at page 4, the Applicant argued that: the prior arts of record including Treyz, Noreen and Bhatia, whether alone or in combination fails to teach: “a ground station configured to provide a first multicast content component to the first base station and a second multicast content component to the second base station; … ; wherein the first multicast content component is distinct from the second multicast content component; and wherein the mobile device is configured to combine the first multicast content component and the second multicast content component“, in combination with the other elements of the claim as a whole, as required in claim 16 of the current application. 
The support for the the inventive subject matters can be found as illustrated in Figures 3-4 and related paragraphs at page 21: lines 10 to page 22: lines 19 of the current application.
Other prior arts of record, Otten (US Pat. 6522865); Campanella (US Pat. 6944139); Ma et al. (US Pat. 7042858); and Bitterlich et al. (US 2007/0217588), whether individually or in combination with other prior arts of record also fail to disclose “a ground station for providing distinct first and a second multicast content components to the mobile device via two different base stations”, as recited in claim 16 of the current application.
Since all the above prior arts of record fail to teach the claimed invention as claimed in the independent claim as stated above; claim 16 is therefore allowable.
Regarding the dependent claims, due to their dependencies with respect to the above allowable base claims, the dependent claims 2-8, 11 and 13-16 are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Ollikainen et al. (US Pat. 6377981) teaches a modular digital data communication cyberstation and cyberserver for broadcasting media and interactive data to users.
Sarraf (US Pat. 6574794) teaches a satellite payload architecture for broadcasting interactive data and media distribution services.
Ikami et al. (US Pub. 2002/0059400) teaches a delivery server dividing data into data portions for distribution to the target user via multiple relay nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
April 22, 2021